ORDER
Per Curiam
Upon consideration of the motion for summary affirmance and the response thereto, it is
ORDERED that the motion for summary affirmance be denied and, on the court’s own motion, that the case be remanded to the district court for reconsideration of its dismissal of the complaint with prejudice and dismissal of the case in light of this court’s recent decision in Cohen v. Board of Trustees of the University of the District of Columbia, 819 F.3d 476 (D.C. Cir. 2016).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.